Citation Nr: 1021514	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether the claim should be 
granted.  

2.  Entitlement to service connection for a neck disorder.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, found that 
new and material evidence had not been received to reopen a 
claim for service connection for a low back disorder and 
denied entitlement to service connection for a neck disorder.

The Veteran provided testimony before the Board in a 
videoconference hearing in October 2009.  A transcript is of 
record.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a low back disorder.

The Veteran submitted additional evidence in November 2009.  
He waived initial RO consideration of the newly submitted 
evidence.  As such, it was considered in preparation of this 
decision and remand.  38 C.F.R. § 20.1304(c).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a back disorder, but that additional 
development is necessary regarding the underlying service 
connection claim, as well as the claim for a neck disorder.  
Accordingly, the reopened claim for service connection for a 
low back disorder and the claim for a neck disorder are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

1.  A June 1994 decision determined there was no new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for a low back disorder.   
The Veteran did not appeal the June 1994 decision and it 
became final.  

2.  The evidence received since the June 1994 decision was 
not previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts of current disability and nexus that are necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disorder.  


CONCLUSIONS OF LAW

1.  The June 1994 decision, which determined there was no new 
and material evidence to reopen the previously denied claim 
of entitlement to service connection for a low back disorder, 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

2.  The evidence received since the final June 1994 
determination is new and material, and the Veteran's claim 
for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for a low back disorder and the finding 
that remand for additional development of the claim on the 
merits is required, the Board finds that further discussion 
of VCAA compliance is not warranted at this time.  

Analysis of Reopening Service Connection for a Low Back 
Disorder 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran seeks to reopen a claim for service connection 
for a low back disorder originally denied by the RO in a June 
1982 rating decision.  The Veteran did not appeal the 
decision and it became final.  38 C.F.R. §§ 20.302(b), 
20.1103.  The Veteran attempted to reopen the claim in 1994; 
however, the RO determined in June 1994 that the Veteran had 
not submitted new and material evidence to reopen the 
previously denied claim.  The Veteran did not appeal this 
decision and it too became final.  Id.  Hence, the June 1994 
decision is the last final denial on any basis. 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its June 1982 rating decision, 
the RO denied service connection for a back condition on the 
basis that there was no evidence of a back condition either 
at separation from active duty service or at the current 
time.  In June 1994, the RO determined that the Veteran had 
not submitted new and material evidence that a chronic back 
condition had existed since his separation from active duty 
service, which was incurred in or aggravated by an incident 
of said service. 

Of record at the time of the June 1994 decision were the 
Veteran's service treatment records, which showed complaints 
of thoracic back pain in January 1980, which were thought to 
be possible muscle spasms.  In May 1981, the Veteran 
presented with complaints of lower back pain of a two-month 
duration, but denied any injury.  The Veteran denied any back 
problems on his September 1981 separation report of medical 
history.  The corresponding physical examination revealed a 
normal spine examination. 

Evidence submitted subsequent to the June 1994 decision 
includes 
post-service VA and private treatment records.  These records 
show consistent treatment for back pain and a reported 
history of falling out of a helicopter during active military 
service.  They also contain diagnostic tests, which reveal 
the presence of degenerative disc disease of the lumbar 
spine.  

There are also multiple statements from the Veteran asserting 
that he was told to state that his back was normal upon 
separation in order to be discharged earlier.  A December 
2007 letter from Dr. LR indicates the Veteran's cervical and 
lumbar disabilities may be associated with the Veteran's 
military injury in the past. 

A  March 2008 letter from Dr. JRA indicates the Veteran had a 
history of cervical and lumbosacral symptoms that were 
exacerbations of in-service injuries (fall from a 
helicopter).  A June 2008 VA spine examination found that 
current lumbar and cervical spine disabilities were not 
related to the Veteran's military service.  

An October 2009 statement from Dr. TLW indicates that a 
review of records from May 1981 show the Veteran had a 
compression fracture of T12 vertebrae.  Dr. TLW opined that 
the Veteran's disc space narrowing, spondylolithesis, and 
chronic pain had been aggravated as a result of this injury.

The Veteran testified before the Board in October 2009 that 
he has continuously sought treatment for his back disorder 
since his discharge from active military service.  He further 
maintains that his back condition (and neck) is the result of 
slipping off the steps of a cattle truck and a 30 foot fall 
from a helicopter during service.   He testified that while 
his DD-214 lists his military occupational specialty (MOS) as 
food service (cook), he requested infantry and was allowed to 
train with the combat engineer battalion.   His testimony 
contributes to a more complete picture of the circumstances 
surrounding the origin of the Veteran's claimed condition.  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

As noted previously, the June 1982 rating decision denied 
service connection on the basis that the Veteran did not have 
a chronic back condition either at separation from active 
duty service or at the current time.  In June 1994, the RO 
determined that the Veteran had not submitted new and 
material evidence showing that he had a chronic back 
condition, which existed since his separation from active 
duty service and was incurred in or aggravated by an incident 
of said service. 

As the "new" records contain evidence of a current low back 
disorder (degenerative disc disease) and contain varying 
opinions regarding etiology, they are "material" when 
considered with the previous evidence of record.  They relate 
to unestablished facts necessary to substantiate the 
Veteran's claim and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Veteran's claim for 
service connection for a low back disorder is reopened.  See 
38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been received, service 
connection for a low back disorder is reopened; the appeal is 
granted to this extent only.


REMAND

Having reopened the service connection claim for a low back 
disorder does not end the Board's inquiry.  Additional 
development is necessary prior to a final adjudication of the 
merits of the Veteran's reopened service connection claim for 
a low back disorder, as well as the claim for a neck 
disorder.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

During the October 2009 hearing before the Board, the Veteran 
reported that he was receiving benefits from the Social 
Security Administration (SSA) for his back disability.  The 
record demonstrates that a portion of the SSA Disability 
Determination was associated with the claims file but does 
not reflect that efforts have been made to obtain the 
complete decision or medical records utilized to support the 
SSA decision.  As it appears the SSA benefits were granted 
specifically due to the Veteran's back and neck disabilities, 
the records are relevant to his claims for service 
connection.  Accordingly, efforts to obtain SSA records are 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).

The Veteran additionally testified that his MOS was changed 
during service from food service to infantry.  The Veteran's 
service personnel records have not been associated with the 
claims folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

The Veteran submitted an October 2009 letter from Dr. TLW, 
which indicated he reviewed a May 5, 1981 (presumably service 
treatment record), that showed the Veteran had a compression 
fracture of T12 vertebrae.   First, underlying treatment 
records from Dr. TLW have not been associated with the claims 
folder.   Further, a copy of the May 5, 1981, entry referred 
to by Dr. TLW has also not been associated with the claims 
folder.  Such must be obtained upon Remand.   38 C.F.R. 
§ 3.159(c)(1).

With regard to the claim for a neck disorder, the Veteran 
alternatively claimed during the October 2009 Board hearing 
that the disability was proximately due to or the result of 
the low back disorder.  The Veteran's claim has not been 
previously considered on a secondary causation basis.  Prior 
to any further adjudication of the Veteran's neck claim, the 
RO must send the Veteran the proper notice of the evidence 
necessary to support a claim for the neck on a secondary 
causation basis pursuant to 38 C.F.R. § 3.310.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, the Board finds that as it is essential that each 
disability be viewed in relation to its history, and in light 
of the outstanding records, prior to rendering a decision on 
the merits of the Veteran's claim, the Veteran should be 
afforded an additional VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.1.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   Additionally, the 
Veteran must be notified of the evidence 
necessary to support a claim for the neck 
on a secondary causation basis pursuant 
to 38 C.F.R. § 3.310.

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for low 
back and neck disorders since discharge 
from service.  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from: (a) the West Haven VA Medical 
Center  dated from November 2008 to the 
present; and (b) Dr. TLW, to include a 
copy of the May 5, 1981, entry referred 
to in the October 2009 letter.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

3.  The RO should  contact SSA and 
request a copy of the Administration 
Decision awarding disability 
compensation benefits and all records 
associated with the grant of disability 
benefits to the Veteran.  All records 
obtained pursuant to this request must 
be included in the Veteran's claims 
file.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.

4.  The RO should contact the National 
Personnel Records Center and request the 
Veteran's service personnel records in an 
attempt to confirm the Veteran's MOS.  
All responses to the request for records 
should be clearly delineated in the 
claims folder.

5.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder and a copy of this remand 
should be provided to and reviewed by 
each examiner in conjunction with the 
examination.  The examiner should review 
the relevant evidence in the claims file 
in conjunction with the examination, to 
include the service and post-service 
treatment records and diagnostic studies.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed low back and/or 
neck disorder is related to the Veteran's 
period of military service on any basis.  
With regard to any currently diagnosed 
neck disorder, the examiner should 
additionally opine whether it is 
proximately due or the result of any 
currently diagnosed low back disorder.   
The examiner(s) should make specific 
reference to the service treatment 
records and  provide complete rationale 
for all conclusions reached.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  With regard to the 
claim for a neck disorder, the RO should 
additionally consider it on a secondary 
causation basis.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. L. Wallin
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


